DAVIDSON, Judge.
This is a conviction for robbery by assault, with a prior conviction for a like offense. The punishment was assessed at life imprisonment.
*544The victim of the robbery was a service station operator, who testified that about three o’clock, a.m., two persons robbed him of $28 to $30 in money while one of them, whom the prosecuting witness identified as the appellant, exhibited and threatened him with a knife.
Testifying as a witness, appellant denied that he was the robber, and testified to an alibi.
The defensive issue was pertinently submitted to the jury and, by the jury, rejected.
The trial court permitted the state, after the evidence had closed, to reopen its case and introduce testimony the purpose of which was to impeach appellant in his alibi testimony.
Considerable latitude is given to trial judges in authorizing the reopening of the testimony before the case goes to the jury. Such is a matter resting largely within the discretion of the trial court. See: Branch’s P.C., Vol. 1, Sec. 398, p. 420.
There is nothing before us, here, evidencing an abuse of that discretion.
The judgment is affirmed.